Order entered April 9, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-00632-CR

                        VICTOR ZAMARRON, Appellant

                                             V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 291st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F18-30457-U

                                       ORDER

      Before the Court is the State’s April 7, 2020 motion for extension of time to

file its brief. We GRANT the motion and ORDER the brief received with the

motion filed as of the date of this order.

                                                  /s/   LANA MYERS
                                                        JUSTICE